3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4      Page 1 of 12




                                                           3:20-335
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 2 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 3 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 4 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 5 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 6 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 7 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 8 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 9 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 10 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 11 of 12
3:20-cr-00335-MGL   Date Filed 06/08/20   Entry Number 4   Page 12 of 12
